 
 
I 
112th CONGRESS 1st Session 
H. R. 2801 
IN THE HOUSE OF REPRESENTATIVES 
 
August 5, 2011 
Ms. Bass of California (for herself, Mrs. Maloney, Mr. Chabot, Mr. Wolf, and Mr. Moran) introduced the following bill 
 
 
September 6, 2011 
Referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a task force for the purpose of studying and making recommendations to prevent and combat internet-facilitated human trafficking. 
 
 
1.Short titleThis Act may be cited as the Eliminate and Stop Abuse, Frequent Exploitation, and Trafficking on the Internet Task Force Act or E–SAFETI Task Force Act . 
2.Internet-Facilitated Human Trafficking Task Force 
(a)EstablishmentThere is established in the Department of State a task force to be known as the Eliminate and Stop Abuse, Frequent Exploitation, and Trafficking on the Internet (E–SAFETI) Task Force (referred to in this Act as the Task Force), for the purpose of studying and making recommendations to prevent internet-facilitated human trafficking.  
(b)Membership 
(1)CompositionThe Task Force shall be composed of 20 members as follows: 
(A)A representative of the Department of State, who shall be appointed by the Secretary of State, and who shall serve as chair of the Task Force. 
(B)A representative of the Federal Communications Commission, who shall be appointed by the Chairman of the Federal Communications Commission. 
(C)A representative of the Federal Bureau of Investigation, who shall be appointed by the Director of the Federal Bureau of Investigation. 
(D)A representative of Immigration and Customs Enforcement, who shall be appointed by the Director of Immigration and Customs Enforcement. 
(E)A representative of the Administration for Children and Families who, shall be appointed by the Assistant Secretary of Health and Human Services for the Administration for Children and Families. 
(F)Two representatives of the Department of Justice, who shall be appointed by the Attorney General. 
(G)A representative of the Department of Labor, who shall be appointed by the Secretary of Labor.  
(H)Thirteen members appointed by the Secretary of State (in consultation with the other members of the Task Force), including— 
(i)3 members representing companies that have exhibited leadership in combating internet-facilitated human trafficking, at least one of whom shall represent an Internet Web site company; 
(ii)2 members representing non-profit organizations; 
(iii)2 members representing academic institutions; 
(iv)1 member representing a State Attorney General’s office; 
(v)1 member who was a victim of a severe form of trafficking in persons; and 
(vi)3 additional at-large members, from the public or private sectors. 
(2)AppointmentMembers of the Task Force shall be appointed not later than 90 days after the date of the enactment of this Act. 
(3)CompensationMembers of the Task Force shall not receive additional pay, allowances, or benefits by reason of their service on the Commission. 
(4)TermsMembers of the Task Force shall serve at the pleasure of the appointing authorities. 
(5)VacanciesAny vacancy on the Task Force shall be filled in the manner in which the original appointment was made.   
(c)DutiesThe Task Force shall— 
(1)study the impact and prevalence of internet-facilitated human trafficking; and 
(2)make recommendations on how to best prevent internet-facilitated human trafficking, including— 
(A)adoption of cutting-edge technology; 
(B)collaboration with the private sector; 
(C)better enforcement of current laws; 
(D)improved information gather and interdepartmental collaboration; and 
(E)development of new law and policy.    
(d)MeetingsThe Task Force shall meet not less than three times in the first year after the establishment of the Task Force, and not less than twice per year thereafter.  
(e)ReportThe Task Force shall submit an annual report to Congress on the activities, findings, and recommendations of the Task Force. 
(f)TerminationThe Task Force shall terminate 3 years after the members of the Task Force are appointed in accordance with subsection (b). 
(g)DefinitionsIn this section: 
(1)Internet-facilitated human traffickingThe term internet-facilitated human trafficking means the use of the Internet to engage in severe forms of trafficking in persons. 
(2)Severe forms of trafficking in personsThe term severe forms of trafficking in persons has the meaning given such term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(8)). 
(3)Victim of a severe form of trafficking in personsThe term victim of a severe form of trafficking in persons has the meaning given such term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(13)). 
 
